Citation Nr: 1028880	
Decision Date: 08/02/10    Archive Date: 08/16/10

DOCKET NO.  95-20 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Jackson, Mississippi


THE ISSUE

Entitlement to a total disability evaluation based on individual 
unemployability due to the appellant's service-connected 
disabilities (TDIU).  


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The appellant served on active duty from June 1963 to May 1968.

This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from rating decisions issued by the Jackson, 
Mississippi, Department of Veterans Affairs (VA) Regional Office 
(RO).  In a November 1994 rating decision, the RO denied the 
appellant's claim of entitlement to a total disability rating 
based upon individual unemployability (TDIU).  In a February 1996 
rating decision, the RO denied a disability rating in excess of 
40 percent for a service-connected back disorder and it also 
denied entitlement to service connection for a dermatological 
condition.  In other words, when the claim was originally before 
the Board, the issues then appeal were as follows:

1.  Entitlement to an increased evaluation 
for a low back disorder, currently 
evaluated as 40 percent disabling.

2.  Entitlement to service connection for a 
skin disorder (claimed as chloracne) based 
on exposure to Agent Orange.

3.  Entitlement to a total disability 
evaluation based on individual 
unemployability due to service-connected 
disabilities.

In a Decision/Remand issued in February 1997, the Board remanded 
the issue involving a total disability evaluation.  The remaining 
two issues were denied.  The appellant was notified of that 
action and he subsequently appealed to the United States Court of 
Appeals for Veterans Claims (Court) (then known as the United 
States Court of Veterans Appeals), which, by means of a 
Memorandum Decision issued in November 1998, vacated that portion 
of the Board's February 1997 decision denying the claim for an 
increased disability rating for a back disorder, remanding it to 
the Board for readjudication.  In turn, the Board, in June 1999, 
remanded the issue to the RO for further evidentiary development.  
After completion of the above noted development, the Board then 
denied the increased rating claim in an October 2000 decision and 
referred to the RO for appropriate action the TDIU claim.  The 
appellant again appealed to the Court, which in an April 2002 
Order vacated the Board's October 2000 referral of the TDIU claim 
and its denial of an increased rating for the back disorder due 
to enactment of the VCAA, and ordered readjudication by the Board 
of the TDIU and increased rating claims.  

In January 2003, the Board issued a Decision/Remand on the two 
issues.  With respect to the back disability, the Board denied 
the appellant's request for an increased evaluation.  The TDIU 
issue was once remanded for additional development.  While the 
TDIU claim was with the RO, the appellant perfected an appeal 
from the denial of service connection for PTSD.  Both of these 
issues were returned to the Board for action.  Unfortunately, the 
claim was once again returned to the RO in November 2003 for 
additional development with respect to the issue involving PTSD.  
Both issues were eventually returned to the Board.

After reviewing the claim, in February 2006, the Board issued 
another Decision/Remand.  In this action, the Board denied the 
appellant's claim for entitlement to service connection for PTSD.  
The TDIU was again returned to the RO, through the Appeals 
Management Center (AMC), in Washington, DC.  The claim was 
subsequently returned to the Board but another remand was deemed 
necessary.  Hence, in November 2008, the claim was returned to 
the AMC for additional procedural action.  

The claim has since been returned to the Board for appellate 
review.  Upon reviewing the development that has occurred since 
November 2008, the Board finds there has been substantial 
compliance with its remand instructions.  The Board notes that 
the Court has noted that "only substantial compliance with the 
terms of the Board's engagement letter would be required, not 
strict compliance."  D'Aries v. Peake, 22 Vet. App. 97, 105 
(2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) 
(holding that there was no Stegall violation when the examiner 
made the ultimate determination required by the Board's remand, 
because such determination "more than substantially complied 
with the Board's remand order").  The record indicates that the 
AMC once again attempted to obtain the appellant's VA Vocational 
and Rehabilitation Counseling file.  The AMC was informed that 
such a file existed in 1992 but as there was no action taken by 
the appellant with respect to the Vocational Rehabilitation 
Office, the folder was retired and then destroyed in accordance 
with VA rules and regulations.  This information was annotated in 
the claims folder and the claim has since been returned to the 
Board for review.  

Based on the foregoing, the Board finds that the AMC 
substantially complied with the mandates of its most recent 
remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) 
(finding that a remand by the Board confers on the appellant the 
right to compliance with the remand orders).  Therefore, in light 
of the foregoing, the Board will proceed to review and decide the 
claim based on the evidence that is of record consistent with 38 
C.F.R. § 3.655 (2009).


FINDINGS OF FACT

1.  The appellant is service-connected for intervertebral disc 
syndrome with minimal degenerative changes and lower extremity 
neurological abnormality, type II diabetes mellitus, and the 
residuals of a hemorrhoidectomy.  The appellant's combined rating 
is 50 percent.

2.  The evidence of record indicates that the appellant has four 
years of high school and has completed some college-level 
classes.  He has experience has working as a dishwasher, a 
laboratory technician, and a part-time school teacher.  He last 
worked in 1982.

3.  The appellant's service-connected disabilities do not 
preclude him from obtaining and retaining substantially gainful 
employment.




CONCLUSION OF LAW

The criteria for a total disability rating based on individual 
unemployability due to the appellant's service- connected 
disabilities have not been met.  38 U.S.C.A. §§ 1155, 5107(a) 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the 
appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The appellant should not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).

Also, the Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the appellant.  Equal weight is not 
accorded to each piece of evidence contained in the record; every 
item of evidence does not have the same probative value.  When 
all the evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either event, or 
whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) 
(2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide. VCAA notice should be provided 
to a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. 
Cir. 2006).

When the appellant originally filed his claim for a TDIU, the VA 
was not required to provide to the appellant VCAA notification.  
Nevertheless, since the enactment of the VCAA, the RO and the AMC 
have provided VCAA letters to the appellant.  The most recent was 
sent in December 2008.  A review of that letter indicates that it 
fully satisfied the duty to notify provisions.  The letter 
informed him of the evidence that was required to substantiate 
the claim for a TDIU and of his, and VA's, respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in his possession to the AOJ.

In any event, the Board finds that any deficiency in the notice 
to the claimant or the timing of these notices is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
that the Board erred by relying on various post-decisional 
documents to conclude that adequate 38 U.S.C.A. § 5103(a) notice 
had been provided to the claimant, the Court found that the 
evidence established that the claimant was afforded a meaningful 
opportunity to participate in the adjudication of the claim, and 
found that the error was harmless, as the Board has done in this 
case.)

If any notice deficiency is present in this case, the Board finds 
that any prejudice due to such error has been overcome in this 
case by the following: (1) based on the communications sent to 
the claimant over the course of this appeal, the claimant clearly 
has actual knowledge of the evidence the claimant is required to 
submit in this case; and (2) based on the claimant's contentions 
as well as the communications provided to the claimant by VA, it 
is reasonable to expect that the claimant understands what was 
needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S.Ct. 
1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 
337 (3d Cir. 1974) ("[N]o error can be predicated on 
insufficiency of notice since its purpose had been served.").  
In order for the Court to be persuaded that no prejudice resulted 
from a notice error, "the record must demonstrate that, despite 
the error, the adjudication was nevertheless essentially fair."  
Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).

VA has informed the appellant of which evidence he was to provide 
to VA and which evidence VA would attempt to obtain on his 
behalf.  In this regard, the VA sent the appellant notice of the 
VCAA, which spelled out the requirements of the VCAA and what the 
VA would do to assist the appellant.  The VA informed the 
appellant that it would request records and other evidence, but 
that it was the appellant's responsibility to ensure that the VA 
received the records.  The appellant was told that he should 
inform the VA of any additional records or evidence necessary for 
his claim for a total disability rating.

The VA fulfilled its duty to assist.  In this instance, the VA 
obtained the appellant's available medical treatment records, 
including requesting any treatment records from the facilities 
the appellant had been treated, and those other records that the 
VA was made aware thereof.  The VA has also obtained the 
appellant's Social Security Administration (SSA) records and 
those too have been included in the claims folder for review.  
Given the foregoing, the Board finds that the RO has 
substantially complied with the duty to procure the necessary 
medical and other records.

Additionally, VA has a duty to obtain a medical examination or 
opinion when such examination or opinion is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 
2009).  In this instance, the appellant underwent VA examinations 
in order to determine whether his service-connected disabilities 
prevented him from obtaining and maintaining gainful employment.  
The results of those examinations have been included in the 
claims folder for review.  The most recent examinations occurred 
in February and March 2008.  These reports involved a review of 
the claims folder, the appellant's available medical treatment 
records, and the results of actual testing of the appellant.  
Therefore, the Board finds that these reports are adequate for 
rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 
(affirming that a medical opinion is adequate if it provides 
sufficient detail so that the Board can perform a fully informed 
evaluation of the claim).  Given the foregoing, the Board finds 
that the VA has substantially complied with the duty to obtain 
the requisite medical information necessary to make a decision on 
the appellant's claim.

Moreover, the appellant was given the opportunity to present 
evidence and testimony before an RO hearing officer and the 
Board.  The appellant was given notice that the VA would help him 
obtain evidence but that it was up to the appellant to inform the 
VA of that evidence.  During the long course of this appeal, the 
appellant has proffered documents and statements in support of 
his claim.  It seems clear that the VA has given the appellant 
every opportunity to express his opinions with respect to the 
issue now before the Board and the VA has obtained all known 
documents that would substantiate the appellant's assertions.

In this case, because each of the content requirements of a VCAA 
notice has been fully satisfied, any error in not providing a 
single notice to the appellant covering all content requirements 
is harmless error.  Here, the appellant is not prejudiced by the 
Board's consideration of his claim as VA has already met all 
notice and duty to assist obligations to the appellant under the 
VCAA.  In essence, the appellant in this case has been notified 
as to the laws and regulations governing TDIU claims.  He has 
been advised of the evidence considered in connection with his 
appeal and what information VA and the appellant would provide.  
He has been told what the VA would do to assist him with his 
claim and the VA has obtained all documents it has notice thereof 
that would assist in the adjudication of the appellant's claim.  
Thus, the Board finds that there has been no prejudice to the 
appellant that would warrant further notification or development.  
As such, the appellant's procedural rights have not been 
abridged, and the Board will proceed with appellate review.  
Bernard v. Brown, 4 Vet. App. 384, at 393 (1993).

The appellant has requested a total disability evaluation based 
on individual unemployability due to his service-connected 
disabilities.  The appellant's disabilities and the ratings 
currently assigned to those conditions are listed below:

Intervertebral disc syndrome with minimal 
degenerative changes and lower extremity 
neurological abnormality - 40 percent 
disabling.
Type II diabetes mellitus - 10 percent 
disabling.
Residuals of hemorrhoidectomy - 
noncompensable.

The appellant's combined evaluation is 50 percent.  The appellant 
contends that he is unable to maintain substantially gainful 
employment mainly as a result of the symptoms and manifestations 
produced by his service-connected lower back disability.  

A TDIU may be assigned where the schedular rating for service-
connected disabilities is less than 100 percent when it is found 
that the service member's service-connected disabilities render 
him unable to secure or follow a substantially gainful 
occupation.  38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2009).  
Unemployability associated with advancing age or intercurrent 
disability may not be considered in determining entitlement to a 
total compensation rating.  38 C.F.R. § 4.19 (2009).  Factors to 
be considered are the appellant's employment history and his 
educational and vocational attainment.  Ferraro v. Derwinski, 1 
Vet. App. 32, 332 (1991).

The regulatory scheme for a TDIU provides both objective and 
subjective criteria.  Hatlestad v. Derwinski, 3 Vet. App. 213, 
216 (1992); VAOPGCPREC 75-91 (Dec. 27, 1991).  The objective 
criteria, set forth at 38 C.F.R. § 3.340(a)(2) (2009), provide 
for a total rating when there is a single disability or a 
combination of disabilities that results in a 100 percent 
schedular evaluation.  Subjective criteria, set forth at 38 
C.F.R. § 4.16(a) (2009), provide for a TDIU when, due to service-
connected disability, a service member is unable to secure or 
follow a substantially gainful occupation, and has a single 
disability rated 60 percent or more, or at least one disability 
rated 40 percent or more with additional disability sufficient to 
bring the combined evaluation to 70 percent.  38 C.F.R. §§ 3.340, 
3.341, 4.16(a) (2009).  In exceptional circumstances, where the 
appellant does not meet the aforementioned percentage 
requirements, a total rating may nonetheless be assigned upon a 
showing that the individual is unable to obtain or retain 
substantially gainful employment.  38 C.F.R. § 4.16(b) (2009).  A 
TDIU presupposes that the rating for the service-connected 
condition is less than 100 percent, and only asks for TDIU 
because of subjective factors that the objective rating does not 
consider.  Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).  In 
evaluating a service member's employability, the Board cannot 
overlook the level of education he completed, his professional 
training and employment history. 38 C.F.R. §§ 3.341, 4.16, 4.19 
(2009).

Employment is that "which is ordinarily followed by the 
nondisabled to earn their livelihood with earnings common to the 
particular occupation in the community where the veteran 
resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 
(1991).  "Marginal employment shall not be considered 
substantially gainful employment."  38 C.F.R. § 4.16(a) (2009).  
Generally, "unemployability" is synonymous with inability to 
secure and follow a substantially gainful occupation.  VAOPGCPREC 
75-91.

The record reflects that the appellant has completed four years 
of high school and has completed a number of college courses.  He 
has worked as a laboratory technician, a laborer, and a part-time 
teacher.  The last time he worked was in 1982.  Although the 
record suggests that at one time the appellant sought assistance 
through the VA Vocational and Rehabilitation Office, there is no 
evidence that he ever received specific vocational rehabilitation 
training or any other specialized training.

The appellant reported working long-term as a "laborer" or 
dishwasher until 1982 when he reported being too disabled to 
work.  He subsequently submitted a claim to the Social Security 
Administration (SSA) for unemployment benefits.  In May 1994, SSA 
benefits were granted.  The SSA found that as a result of the 
appellant's hypertension, degenerative joint disease, 
chondromalacia, back strain, and a "tingling" sensation, he was 
unable to return to his work as a laborer (river worker) or lab 
technician and he lacked the "residual functional capacity for 
any type of substantial and gainful work activity on a full-time 
basis."  The SSA report also stated, however, the appellant was 
only unable to engage in heavy job duties.  The SSA concluded 
that he could perform a full range of sedentary work activity.  
As stated, SSA benefits were awarded.

It is noted that the SSA benefits award was based upon a private 
doctor's evaluation and a review of various medical records.  The 
evaluation was accomplished based upon an examination of the 
appellant.  It is unclear from the SSA records whether a review 
of the appellant's VA medical treatment records was undertaken.  
It is further noted that since that time, the appellant has not 
been re-examined to see whether there has been any physical 
improvement of the appellant's situation.

It is noted that there are no other private medical opinions 
contained in the vast amount of medical records that would 
support the appellant's assertions that he is unable to work as a 
result of his service-connected disabilities.  

Of particular interest are the VA medical examinations that were 
accomplished in February and March of 2008.  At that time, the 
appellant was examined in order to determine whether any of his 
service-connected disabilities adversely affected his ability to 
obtain and maintain gainful employment.  A neurologist reported 
the following:

	. . . He has no motor deficits related to the lumbar spine. 
. . He has no motor deficits that would interfere with any 
occupation.  His sensory loss would not significantly impact most 
occupations either. . . His subjective complaints of pain may 
limit his ability to walk, lift, or carry.  

A second doctor wrote, after examining the appellant's back, 
that:

	. . . I find no objective evidence after today's 
examination that this veteran has any significant physical 
impairment in regard to his back (lumbar spine).  His lumbar 
spine causes no functional impairment in his employability.

After examining the appellant's hemorrhoid disability, a third 
medical care provider wrote that ". . . the veteran reports no 
impact [as a result of his hemorrhoids] on his employment in his 
activity of daily living."  The examiner further concluded that 
the appellant's hemorrhoids would not contribute to 
unemployability.  

A VA General Medical Examination was also performed at this time.  
Upon completion of the exam, the doctor who examined the 
appellant concluded that the appellant's ". . . diabetes does 
not prevent him from performing his activities of daily living or 
restrict his activities or cause a functional limitation that 
prevents his unemployability. . ."  

Also accomplished at this time was a VA Social and Industrial 
Survey.  During the exam, the appellant told the social worker 
that he was "retired".  After interviewing the appellant, the 
social worker concluded that the appellant was "severely" 
industrially impaired.  She further found that the appellant was 
unable to work as a result of his back condition.  The social 
worker did not comment on the VA medical care providers who, 
without reservation, found that the appellant was not 
unemployable due to his service-connected disabilities.  She also 
did not proffer an opinion on the SSA determination that found 
that the appellant could perform sedentary work.  

The appellant's physical problems, symptoms, and manifestations, 
which are referenced in the VA and SSA records, undoubtedly 
compromise the range of jobs available to him at some exertional 
levels.  Yet, it is relevant to note that the VA doctors have 
opined that the appellant's service-connected disabilities would 
not preclude employability.  In fact, the more recent medical 
examinations consistently report the appellant as being 
"employable".  Moreover, the medical treatment records suggest 
that the service-connected disabilities are stable and well-
controlled, and do not appear to require additional or extra-
ordinary care that would prevent the appellant from working at a 
desk.

With regard to these pieces of medical evidence, the Board must 
weigh the credibility and probative value of the medical 
opinions, and in so doing, the Board may favor one medical 
opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 
(1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)); see 
also Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (it is not 
error for the Board to favor the opinion of one competent medical 
expert over that of another when the Board gives an adequate 
statement of reasons and bases for doing so).  The Board must 
account for the evidence it finds persuasive or unpersuasive, and 
provide reasons for rejecting material evidence favorable to the 
claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  
In determining the weight assigned to this evidence, the Board 
also looks at factors such as the health care provider's 
knowledge and skill in analyzing the medical data.  See Guerrieri 
v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. 
Brown, 10 Vet. App. 279, 284 (1997).

In the case of Nieves-Rodriguez v. Peake, 22 Vet. App. 295 
(2008), the Court held that a claims file review, as it pertains 
to obtaining an overview of an appellant's medical history, is 
not a requirement for private medical opinions.  A review of the 
claims file by a VA examiner, without more, does not 
automatically render the VA examiner's opinion competent or 
persuasive since the claims file is a tool to assist in 
familiarity for the physician with the claims file, and 
conversely a private medical opinion may not be discounted solely 
because the opining clinician did not review the claims file as 
there are other means by which a physician can become aware of 
critical medical facts, such as a history of treating the 
appellant for an extended period of time and/or reviewing 
pertinent medical literature.  The relevant focus is not on 
whether the clinician had access to the claims file, but instead 
on whether the clinician was "informed of the relevant facts" 
in rendering a medical opinion.

Thus, when VA refers to facts obtained from review of the claims 
file as a basis for crediting one expert opinion over another, it 
is incumbent upon VA to point out those facts and explain why 
they were necessary or important in forming the appropriate 
medical judgment.  Certainly, the particular medical information 
contained in a claims file may have significance to the process 
of formulating a medically valid and well-reasoned opinion.  The 
Court further held that a medical opinion that contains only data 
and conclusions is not entitled to any weight and a review of the 
claims file cannot compensate for lack of the reasoned analysis 
required in a medical opinion, which is where most of the 
probative value of a medical opinion comes is derived.  See 
Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  In sum, in 
Nieves Rodriguez, the Court indicated that it is the factually 
accurate, fully articulated, sound reasoning for the conclusion, 
not the mere fact that the claims file was reviewed, that 
contributes probative value to a medical opinion.

In this instance, the Board finds that the VA doctors' opinions 
of February and March 2008 were factually accurate.  The 
examiners pointed to established facts in their opinions - such 
as the fact that while the appellant might be physically 
prohibited from taking a physically demanding job, he was not 
restricted from obtaining sedentary employment.  The Board 
further believes that they provided sound reasoning in their 
analysis of the situation even noting which specific disorder 
would, or would not, limit the appellant's ability to find a job.  
In other words, the VA examiners reviewed in detail the pertinent 
medical records, discussed the salient facts, and provided 
complete rationale for all conclusions presented, as noted in the 
discussion above.  

Although the social worker's opinion is not a medical opinion per 
se, the Board will treat it as such in determining its probative 
value.  In this instance, the Board points out that there is no 
indication in the actual report that the social worker reviewed 
all of the appellant's medical records prior to interviewing the 
appellant.  Instead, it appears as though the social worker 
depended solely upon the appellant for any description of his 
physical ailments, frailties, and limitations.  Additionally, the 
Board notes that the social worker never commented on the lack of 
medical evidence, including the medical opinions noted above, 
that found that the appellant's service-connected disabilities 
did not prevent him from being employed via a sedentary job.  
Moreover, she failed to address the old SSA determination that 
found that the appellant could be employed as long as training 
occurred with respect to a job other than the types he had 
previously held.  

Accordingly, the Board attaches the most significant probative 
value to the VA medical opinions, and not the opinion of the 
social worker, as they are well reasoned, detailed, consistent 
with other evidence of record, and included an access to the 
accurate background of the appellant.  See Prejean v. West, 13 
Vet. App. 444, 448-9 (2000) (Factors for assessing the probative 
value of a medical opinion include the thoroughness and detail of 
the opinion.).  The most probative evidence establishes that the 
appellant's service-connected disabilities and disorders do not 
prevent him from obtaining and maintaining gainful employment.

Here, although the appellant contends that his service-connected 
disabilities render him to be unable to be employed, the Board 
finds substantial probative weight against the claim in the 
recent VA examinations versus the statements made by the 
appellant.  Even though the appellant has been granted SSA 
benefits, the TDIU claim is a claim for increase and as such, the 
current reports directed to employability are given precedence 
over more remote SSA records where, as here, the current reports 
are adequate and relevant to the rating issue.  The Board has not 
ignored the SSA determination but it has not accepted the SSA 
conclusions, and does not find them determinative in this case.  
See Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992) (citing 
Collier v. Derwinski, 1 Vet. App. 413, 417 (1991)).  Also, the 
Board again would point out that the SSA records suggested that 
the appellant could be employed if that work was sedentary in 
nature.  

The Court in Van Hoose v. Brown, 4 Vet. App. 361 (1993) held that 
for an appellant to prevail in a claim for individual 
unemployability benefits, it is necessary that the record reflect 
some factor that takes his case outside the norm.  See also 38 
C.F.R. §§ 4.1, 4.15 (2009).  The fact that a claimant is 
unemployed or has difficulty obtaining employment is not enough.  
A high schedular rating that is assigned is recognition that the 
impairment makes it difficult to obtain and keep employment.  The 
question is whether the appellant is capable of performing the 
physical and mental acts required by employment, not whether he 
can find employment.

Unemployability associated with advancing age or intercurrent 
disability may not be used as a basis for a total disability 
rating.  38 C.F.R. § 4.19 (2009).  Marginal employment is not to 
be considered substantially gainful employment.  Factors to be 
considered, however, will include the service member's employment 
history, educational attainment, and vocational experience.  38 
C.F.R. § 4.16 (2009).

In determining whether a TDIU is warranted, the VA must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either event, or 
whether the preponderance of the evidence is against the claim, 
in which case an increased rating must be denied.  38 U.S.C.A. § 
5107 (West 2002 & Supp. 2009); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  When evaluating the appellant's service-connected 
disabilities in toto and their effect on his ability to obtain 
and maintain gainful employment, the Board is mindful that when 
it is not possible to separate the effects of the service-
connected condition from a non-service connected condition, 38 
C.F.R. § 3.102 (2009) [which requires that reasonable doubt be 
resolved in the appellant's favor] dictates that such signs and 
symptoms be attributed to the service-connected condition.  See 
Mittleider v. West, 11 Vet. App. 181 (1998).

The determinative evidence as discussed herein supports the 
proposition that the appellant is not unemployable solely due to 
his service-connected disabilities.  Viewed objectively, it 
preponderates against the claim.  In this case the relevant 
criterion of 38 C.F.R. 4.16 (2009) provides that a TDIU claimant 
be unable to secure and follow a substantially gainful occupation 
on account of service-connected disabilities.  However, the 
weight of the evidence shows the unemployability, if present, is 
more likely the result of the appellant's lack of interest in 
working because the medical evidence does show that the appellant 
could perform sedentary duties, if he so desired.  See, for 
example, Gleicher v. Derwinski, 2 Vet. App. 26, 28 (1991).

The RO has not submitted the appellant's case to the Director of 
the Compensation and Pension Service for consideration of an 
extraschedular evaluation.  In this case, the evidence does not 
require such submission.  A clear preponderance of the evidence 
is against a finding that the appellant is unable to follow a 
substantially gainful occupation by reason of his service-
connected disabilities.  See 38 C.F.R. § 4.16(a) (2009).  Because 
the evidence does not show that service-connected disabilities 
render him unemployable, there is no basis to support an 
extraschedular TDIU rating.  The benefit of the doubt doctrine is 
inapplicable where, as here, the preponderance of the evidence is 
against the claim for a TDIU.  See Gilbert, supra.  The 
appellant's claim is denied.


ORDER

Entitlement to a total disability evaluation based on individual 
unemployability due to the appellant's service-connected 
disabilities is denied.  




____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


